                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


UNITED STATES OF AMERICA,                    4:16-CR---20245-TGB

                 Plaintiff,

                                         OPINION AND ORDER
      vs.                              DISMISSING DEFENDANT’S
                                       MOTION TO VACATE UNDER
BENJAMIN T. BOYD,                           28 U.S.C. § 2255

                 Defendant.



  Before the Court is Defendant Benjamin Boyd’s motion to vacate his

conviction under 28 U.S.C. § 2255. Boyd pled guilty to one count of

Possession of a Firearm in Furtherance of a Drug Trafficking Crime

pursuant to 18 U.S.C. § 924(c) on June 2, 2016. ECF No. 23. Defendant

timely moved to vacate his sentence on February 27, 2017. ECF No. 20.

For the reasons stated herein, the Court will DENY Defendant’s motion

to vacate his conviction under 28 U.S.C. § 2255.

I. Background

     On March 17, 2016, Michigan state police and the Drug

Enforcement Administration executed a search warrant at a home in

Flint, Michigan. Plea Agreement, ECF 16, PageID.45-46. Police seized
Defendant Boyd as he was walking away from that residence. Id. Inside


                                   1
the home, police recovered a Colt 9mm rifle under a loveseat in the living

room, a Sig Sauer AR 15 .223 caliber rifle under a couch in the living

room, and a .410 caliber shotgun in the basement. Id. All of the weapons

were loaded. Id. In a bedroom located on the second floor of the home,

police also recovered 13 grams of heroin and $924. Id. Both were found

in a safe in the bedroom. Id. Also found in the bedroom were items

bearing Boyd’s name. Id. Defendant was thereafter indicted on one count

of Possession with Intent to Distribute Heroin, pursuant to 21 U.S.C. §§

841(a)(1) and 841(b)(1)(C) (“Count 1”), and one count of Possession of a

Firearm in Furtherance of a Drug Trafficking Crime pursuant to 18

U.S.C. § 924(c)(1)(A) (“Count 2”). ECF No. 9. As part of the Indictment,

the Government alleged that Boyd “knowingly possessed a firearm, that

is: a Sig Sauer .223 semi-automatic rifle, in furtherance of a drug
trafficking crime, for which he may be prosecuted in a court of the United

States, that is, possession with intent to distribute heroin.” Id. at

PageID.21 (emphasis added).

     On June 2, 2016, Defendant entered a plea of guilty as to Count 2

only. See Plea Agreement, ECF No. 16. In the Rule 11 plea agreement,

Defendant admitted that on March 17, 2016 he knowingly possessed 13

grams of heroin stored in a safe in a second-floor bedroom of a home in

Flint, Michigan. Id. at PageID.45. He also admitted to intending to

distribute this heroin to others in exchange for money. Id. Further,
Plaintiff admitted that he possessed a firearm, a Sig Sauer AR 15 .223
                                    2
caliber rifle, which he stored underneath a couch in the living room of the

home. Id. He admitted to loading the firearm “with a large capacity

magazine, so that it could be easily accessed and available if needed,” and

that he “used this firearm to protect his supply of heroin.” Id. Boyd also

admitted as much verbally at the June 2, 2016 plea hearing. For example,

Boyd admitted that he possessed the firearm “[t]o protect the drugs and

[himself].” Plea Hearing Transcript, ECF No. 23, PageID.117. He further

admitted that “the fact that [he] had this firearm, was . . . related to

possessing heroin in order to distribute the heroin.” Id.

     In Defendant’s §2255 motion to vacate, Boyd alleges he is entitled

to relief due to ineffective assistance of counsel. See ECF No. 20.

II. Standard of Review

     The United States Supreme Court uses the two-prong Strickland
test to analyze ineffective assistance of counsel claims. Strickland v.

Washington, 466 U.S. 668, 688 (1984). To meet this test, Boyd must show

(1) that “counsel’s representation fell below an objective standard of

reasonableness,” and (2) that “counsel’s performance [was] prejudicial to

the defense.” Id. When critiquing counsel’s performance, courts are

required to be “highly deferential” and “must indulge a strong

presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance. . . .” Id. at 689. In the Sixth Circuit,

courts also “must take care to avoid ‘second-guessing’ strategic decisions


                                     3
that failed to bear fruit.” Lundgren v. Mitchell, 440 F.3d 754, 769-70 (6th

Cir. 2006) (quoting Strickland, 466 U.S. at 689).

III. Analysis

     Defendant brings two claims of ineffective assistance of counsel.

First, he alleges that his counsel was ineffective in failing to move to

dismiss Defendant’s indictment because his conduct did not fall within

the “use or carry” element of 18 U.S.C. § 924(c) “in direct violation of”

Bailey v. United States, 516 U.S. 137 (1995). ECF No. 20, PageID.94.

Second, Defendant alleges counsel was ineffective in failing to provide

him accurate legal advice, thereby rendering his plea neither voluntary

nor intelligent. The Court will consider Boyd’s ineffective assistance

claims together, as they both involve his allegations that trial counsel

misled him as to the elements of § 924(c).
     While Boyd asserts that his counsel was ineffective for misleading

him as to the elements of § 924(c), a review of the statute and the caselaw

reveals that Boyd is incorrect.

  18 U.S.C. § 924(c)(1)(A) in relevant party provides that:
     any person who, during and in relation to any crime of
     violence or drug trafficking crime . . . for which the person may
     be prosecuted in a court of the United States, uses or carries a
     firearm, or who, in furtherance of any such crime, possesses a
     firearm, shall . . . be sentenced to a term of imprisonment of
     not less than 5 years.
(Emphasis added). The statute “criminalizes two separate and distinct

offenses.” United States v. Combs, 369 F.3d 925, 933 (6th Cir. 2004). A

                                    4
defendant can either (1) use or carry a firearm during and in relation to

a drug trafficking crime or (2) possess a firearm in furtherance of a crime

of violence or drug trafficking crime. Id.

     Defendant argues that his conduct does not fall within the “use or

carry” element of 18 U.S.C. § 924(c) because he did not “actively employ[

]” the firearm. ECF No. 20, PageID.93. He contends that because the

drugs were found in a locked safe on the second floor and the firearms

were hidden in the living room and basement, he did not brandish,

display, carry, barter, strike with or ever attempt to fire the firearm;

therefore, he cannot be guilty under § 924(c). ECF No. 20, PageID.93-94.

He also claims that when he asked his counsel about whether these facts

impacted the “use or carry” element of the crime, “counsel told him that

the government could do this, because the guns [were] in the same house
as the drugs.” Id. Finally, Defendant claims that because he possessed

the firearm “for his protection, and his protection only,” he did not

“actively employ” the firearm for the purpose of furthering a drug

trafficking crime. Id.

     Defendant relies on the Supreme Court’s decision in Bailey v.

United States, 516 U.S. 137, 143 (1995). Under Bailey, the Supreme

Court held that a defendant could not be convicted of “using” a firearm

unless the Government showed “that the defendant actively employed

the firearm during and in relation to the predicate crime.” Id. at 150.
However, Bailey does not support Defendant’s claims. “Bailey examined
                                     5
an earlier version of [§ 924(c)] that prohibited only ‘using or carrying a

firearm during and in relation to’ drug trafficking.” United States v.

Combs, 369 F.3d 925, 931-32 (6th Cir. 2005) (citing 18 U.S.C. § 924(c)(1)

(1994)). In 1998, Congress explicitly amended the statute in response to

Bailey, adding the “in furtherance of” provision. It was this provision,

not the “use and carry” provision, under which Defendant Boyd was

indicted. See United States v. Mackey, 265 F.3d 457, 461 (6th Cir. 2001);

ECF No. 9. In Mackey, the Sixth Circuit interpreted the “in furtherance

of” provision, to mean that “the weapon must promote or facilitate the

crime.” 265 F.3d at 460-61. The “in furtherance of” provision constitutes

a separate and distinct offense from the “use or carry” provision. Combs,

369 F.3d at 933. To prove that a defendant is guilty of a violation of the

“in furtherance of” provision does not require proof of the active
employment of the firearm, as was required under Bailey’s interpretation

of the predecessor “use and carry” provision.

  “By requiring that the possession be ‘in furtherance of’ the crime,

Congress intended a specific nexus between the gun and the crime

charged.” Mackey, 265 F.3d at 462. The Mackey court further stated that

“[i]n order for the possession to be in furtherance of a drug crime, the

firearm must be strategically located so that it is quickly and easily

available for use.” Id. “Other factors that may be relevant to a

determination of whether the weapon was possessed in furtherance of the
crime include whether the gun was loaded, the type of weapon, the
                                    6
legality of its possession, the type of drug activity conducted, and the time

and circumstances under which the firearm was found.” Id. In Mackey,

the Sixth Circuit upheld the defendant’s conviction where there was

evidence presented that “there was an illegally possessed, loaded, short-

barreled shotgun in the living room of the crack house, easily accessible

to the defendant and located near the scales and razor blades. [Mackey],

stopped by police near the gun, possessed cocaine and a large sum of

cash.” Id. Here, Defendant’s plea colloquy indicated that he pled to each

element of § 924(c) under the “in furtherance of” provision. Despite his

contentions, Boyd admitted that he possessed and used the Sig Sauer AR

15 .223 caliber rifle hidden underneath a couch in the living room “to

protect his supply of heroin” and kept it loaded “so that it could be easily

accessed and available if needed.” ECF No. 16, PageID.45. Boyd also
admitted that he “intended on distributing th[e] heroin to others in

exchange for money.” Id.; see also Plea Hearing Transcript, ECF No. 23,

PageID.116-17.

  Cloaked with the strong presumption of effectiveness articulated in

Strickland, Boyd’s trial counsel is assumed to have understood that §

924(c) consists of these separate and distinct offenses and that the

Indictment charged Boyd under the “in furtherance of” offense, not the

“use and carry” offense. See Indictment, ECF No. 9, PageID.21. Given

that a motion to dismiss under the logic of Bailey would not have been
granted, it was not ineffective for Defendant’s counsel to decline to file
                                     7
such a motion. Nor was Boyd’s counsel ineffective in providing Boyd legal

advice consistent with this understanding.



IV. Conclusion

      For the reasons set forth above, the Court DENIES Defendant’s

motion to vacate his sentence pursuant to 28 U.S.C. § 2255.



IT IS SO ORDERED.


Dated: November 8, 2019



                                      BY THE COURT:


                                      /s/Terrence G. Berg
                                      TERRENCE G. BERG
                                      United States District Judge




                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the parties of
record on this date, November 8, 2019, by electronic and/or ordinary mail.


                                            S/A. Chubb
                                            Case Manager and Deputy Clerk



                                        8
